
	

115 SJ 38 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Environmental Protection Agency relating to “Approval, Disapproval and Promulgation of Air Quality Implementation Plans; Partial Approval and Partial Disapproval of Air Quality Implementation Plans and Federal Implementation Plan; Utah; Revisions to Regional Haze State Implementation Plan; Federal Implementation Plan for Regional Haze”.
U.S. Senate
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2017
			Mr. Lee (for himself and Mr. Hatch) introduced the following joint resolution; which was read twice and referred to the Committee on Environment and Public Works
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Environmental Protection Agency relating to Approval, Disapproval and Promulgation of Air Quality Implementation Plans; Partial Approval and
			 Partial Disapproval of Air Quality Implementation Plans and Federal
			 Implementation Plan; Utah; Revisions to Regional Haze State Implementation
			 Plan; Federal Implementation Plan for Regional Haze.
	
 That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Approval, Disapproval and Promulgation of Air Quality Implementation Plans; Partial Approval and Partial Disapproval of Air Quality Implementation Plans and Federal Implementation Plan; Utah; Revisions to Regional Haze State Implementation Plan; Federal Implementation Plan for Regional Haze (81 Fed. Reg. 43894 (July 5, 2016)), and such rule shall have no force or effect.
		
